Plaintiff's action was for damages for personal injury caused by a fall from defendant's train. She testified that when she stepped off the train the train was moving, and that caused her to fall. The general rule is that a passenger who is injured while alighting from a moving train may not recover for such injury. Stamey v. R. R., 208 N.C. 668, 182 S.E. 130. Upon the authority of this case and the decisions there quoted, we conclude that the judgment of nonsuit was properly entered.
Affirmed. *Page 252